In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20-2949
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                 v.

SULTAN ISSA,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
           No. 1:19-cr-00097 — Andrea R. Wood, Judge.
                     ____________________

 ARGUED SEPTEMBER 27, 2021 — DECIDED DECEMBER 27, 2021
                ____________________

   Before ROVNER, HAMILTON, and KIRSCH, Circuit Judges.
    KIRSCH, Circuit Judge. Sultan Issa embezzled tens of mil-
lions of dollars, pled guilty, and was sentenced to a below-
Guidelines 200 months in prison. He now appeals his sen-
tence, claiming that the district court violated his due process
rights by erroneously admitting and relying upon sentencing
submissions from victims of his crimes. He also claims that
the district court erroneously applied a vulnerable victim en-
hancement. Finding no errors, we aﬃrm.
2                                                   No. 20-2949

                                I
    Sultan Issa engaged in a widespread embezzlement
scheme from around 2010 to 2017, stealing from Roger Wes-
ton (his employer) and Weston’s family members and from
other individuals from whom he solicited money for phony
investments. As Weston’s Chief Financial Officer, Issa
wielded power of attorney for Weston and exercised almost
total control over the Weston family’s considerable assets.
Through forgery and fraud, Issa transferred tens of millions
of dollars in Weston assets to his own accounts. Issa bought
at least 25 residential properties across the planet, two private
planes, four yachts, 60 firearms, and more with money that he
stole from the Westons and other victims of his fraudulent
schemes. The schemes cost the victims an astonishing
$77,494,657. The government charged Issa with wire fraud
under 18 U.S.C. § 1343.
    Issa entered into a plea agreement with the government
and admitted to his criminal conduct. Concerning the calcu-
lation of the Sentencing Guidelines, Issa agreed that his of-
fense level should be “increased by 2 levels, pursuant to
Guideline § 3A1.1(b)(1) because [Issa] knew or should have
known that one or more victims of the offense was a vulnera-
ble victim.” R. 26 at 12. This increase reflected Issa’s twofold
admission in the agreement concerning two victims, Weston’s
mother and an individual named Grace Castillo:
       Among the accounts of the [Weston] Family Of-
       fice from which ISSA fraudulently transferred
       funds was a trust account in the name of [Wes-
       ton’s] mother that was used to pay her medical
       and other expenses while she was suffering
       from an incapacitating illness. ISSA knew of
No. 20-2949                                                 3

       [Weston’s] mother’s condition and the purpose
       of the trust account at the time he misappropri-
       ated funds from the account.
R. 26 at 5. And,
       In on or around April 29, 2016, ISSA fraudu-
       lently obtained $500,000 from [Grace Castillo]
       following the death of her husband based on
       ISSA’s false representations that he would in-
       vest these funds on [Grace Castillo’s] behalf
       when, in fact, ISSA intended to and did use
       these funds in furtherance of his ongoing
       scheme to defraud. At the time he fraudulently
       obtained these funds from [Grace Castillo],
       ISSA knew that [Grace Castillo] was unusually
       vulnerable due to the recent loss of her hus-
       band.
R. 26 at 7.
    As the sentencing process got underway, the district court
allowed the Weston family through their attorney, Christo-
pher Gair, to file a sentencing submission asking for the max-
imum statutory sentence of 30 years, and to make oral state-
ments at sentencing. The Westons’ written and oral submis-
sions recounted Issa’s crimes and their effects on the family.
Among other things, the Westons asserted that (1) Issa had
not cooperated in the criminal proceedings; (2) Issa had begun
embezzling in 2008; (3) Issa had continued criminal activity
past 2017; (4) Issa had stolen an additional $50,000 in checks
that went unreported in the government’s sentencing submis-
sion; (5) Issa had given his children the middle names
“Roger” and “Pam”—after the Westons—as part of his
4                                                   No. 20-2949

scheme to ingratiate himself with and defraud the Westons;
(6) Issa had recorded a phony liability release to avoid his ob-
ligation on a $2.6 million loan from Weston; and (7) Issa had
access to unaccounted-for embezzled funds. Gair argued that
“[e]ven Bernie Madoff didn’t do anything like” what Issa did
to the Westons and that “[Issa] is, beyond doubt, the best con-
fidence man who you are likely to ever see in this court-
room[.]” R. 66 at 28–29.
    In pronouncing the sentence, the district court stated:
       [O]ne of the things in the record that has stood
       out to me here is actually the very personal na-
       ture of the offense, the suggestion in the record
       that Mr. Issa went so far as to name two of his
       children after the Westons, the efforts to ingra-
       tiate himself to the Westons with professions of
       love and loyalty to a familial level … it is one of
       the things that really stood out to me here as an
       aggravating factor, just the degree to which this
       appears to have been a very personal scheme at
       least with respect to the Westons.
Id. at 56. The district court then asked Issa’s counsel, “Did he
really name two of his kids after Roger and Pam Weston?” Id.
at 57. Counsel replied, “I’m told he did, Judge, yes.” Id. The
district court repeated that Issa’s efforts to ingratiate himself
with the Westons were “very aggravating here.” Id. at 77. Af-
ter crediting Issa with an acceptance of responsibility reduc-
tion, the district court sentenced Issa to 200 months in prison,
below the Guidelines range of 235–293 months.
No. 20-2949                                                      5

                                II
    Issa seeks vacatur of his sentence. First, Issa argues that his
due process rights were violated by the Westons’ and Gair’s
involvement in the sentencing proceedings. Issa’s theory is
that the district court (a) transformed the victims into a de
facto party, thereby violating the Crime Victims’ Rights Act
(CVRA), by considering and relying upon the Westons’ sen-
tencing memorandum and Gair’s charged remarks, and
(b) sentenced Issa based on inaccurate information by relying
on various inaccurate claims (including the seven allegations
above). See United States v. Pulley, 601 F.3d 660, 665 (7th Cir.
2010) (holding that remand for resentencing is the proper
remedy when a sentencing court relies on critical, inaccurate
information in deciding a sentence). Next, Issa argues that the
district court erred in applying the vulnerable victim en-
hancement under U.S.S.G. § 3A1.1(b)(1) because Issa had not
in fact targeted any vulnerable victim intentionally.
                                A
    Up first is Issa’s due process violation theory concerning
the involvement of the Westons and their attorney at sentenc-
ing and the district court’s supposed reliance on the infor-
mation alleged by the Westons. Under the CVRA, crime vic-
tims have the right to be “reasonably heard at any public pro-
ceeding in the district court involving release, plea, sentenc-
ing, or any parole proceeding.” 18 U.S.C. § 3771(a)(4). Victims
may exercise this right through their attorneys. FED. R. CRIM
P. 60(b)(2). There is, however, no right for “victims of crime to
intervene in criminal proceedings.” United States v. Laraneta,
700 F.3d 983, 985 (7th Cir. 2012).
6                                                    No. 20-2949

    Issa claims that the Westons’ lawyer acted as a shadow
prosecutor by making sentencing arguments and recommen-
dations and by presenting allegedly false facts. This, Issa ar-
gues, transformed the Westons into a de facto party, violating
the CVRA. But Laraneta is not about de facto intervention, it is
about formal intervention, which did not happen here. See
Laraneta, 700 F.3d at 985 (distinguishing between a victim’s
formal intervention and “merely … be[ing] heard”). The dis-
trict court did precisely the right thing in accepting the writ-
ten and oral submissions of the victims personally and
through their lawyer and acted within its discretion in con-
sidering and weighing those submissions. Additionally, no
facts in the record support any claim that Issa did not have
notice or opportunity to respond to the victims’ statements.
The district court correctly applied the CVRA to the sentenc-
ing procedures.
    While Issa has a due process right to be sentenced based
on accurate information, he shoulders the burden to “show
that inaccurate information was before the court and that the
court relied upon it.” See United States v. Sanchez, 989 F.3d 523,
546 (7th Cir. 2021) (citation omitted). Issa must therefore show
that the alleged misinformation is indeed inaccurate and that
the district court demonstrated actual reliance by giving ex-
plicit attention to the misinformation, basing its sentence at
least in part on the misinformation, or giving specific consid-
eration to the misinformation before imposing the sentence.
See Promotor v. Pollard, 628 F.3d 878, 888 (7th Cir. 2010).
   Issa cannot satisfy his burden of showing that the district
court sentenced him based on misinformation. For some of
the alleged misinformation, such as the claims that Issa had
begun embezzling in 2008, had continued to break the law
No. 20-2949                                                   7

post-2017, had stolen an unaccounted-for $50,000, and had ac-
cess to other unaccounted-for funds, Issa has simply not
shown any indication that the district court actually relied on
those claims at sentencing. The district court explicitly re-
jected the claim that Issa had not cooperated, finding that Issa
had cooperated and qualified for acceptance of responsibility
mitigation. As for the liability release claim, Issa made much
of a Verified Amended Complaint, filed in the Circuit Court
of Cook County on November 20, 2020, that indicated Weston
knowingly signed the 2008 release on the $2.6 million loan so
that he could receive a $1,000,000 repayment from a new
mortgage Issa had obtained from JP Morgan. Issa asserts that
this proves the Westons’ contrary claim false. Even if we were
to take judicial notice of this document not in the record, Issa
has presented no evidence that the district court relied upon
this allegedly false fact concerning the loan when sentencing
Issa.
    Finally, although the district court twice made comments
at sentencing about the Westons’ claim that Issa named his
children after Pam and Roger Weston as part of Issa’s scheme
to ingratiate himself, Issa has not shown this to be false. On
appeal, Issa claims that he named his children after the Wes-
tons out of gratitude for their generosity in loaning him
money to buy a home rather than to ingratiate himself with
them. But there are several problems with this argument, in-
cluding that there are no facts in the record to support it and
that Issa doesn’t explain how this new reason is inconsistent
with what the district court relied upon. Either way, Issa
never disputed (below or on appeal) that his scheme was
“very personal” with respect to the Westons or that he named
two of his children after Pam and Roger Weston. That is what
the district court found to be “very aggravating”—not
8                                                     No. 20-2949

whether he named the children after Pam and Roger to ingra-
tiate himself with the family or in gratitude for their generos-
ity. That level of detail was inconsequential. Issa has not
shown the district court relied on inaccurate information at
sentencing.
                                 B
    We next turn to the district court’s application of the vul-
nerable victim enhancement. But Issa waived his right to chal-
lenge the enhancement on appeal. Issa asserts that he merely
forfeited this argument by failing to object to the enhance-
ment at sentencing, which would prompt us to review the dis-
trict court’s decision for plain error. See United States v. Jaimes-
Jaimes, 406 F.3d 845, 847 (7th Cir. 2005). Waiver, on the other
hand, entirely precludes appellate review when a defendant
has intentionally relinquished a known right. Id. “A defend-
ant who stipulates to facts as part of a written plea agreement
also waives challenges to the district court’s reliance on those
facts” in applying the Sentencing Guidelines. United States v.
Scott, 657 F.3d 639, 640 (7th Cir. 2011) (finding a challenge to
a sentencing enhancement for defrauding more than 50 vic-
tims waived when the plea agreement stipulated to the de-
fendant’s having defrauded more than 50 victims).
    Issa argues that his stipulation to the vulnerable victim en-
hancement was a stipulation to a legal designation, not an ad-
mission of fact. But this distinction is illusory. Issa not only
agreed to the application of the enhancement as part of his
plea agreement but admitted facts that unquestionably estab-
lished the enhancement. Issa admitted that Weston’s mother
was suffering from an incapacitating illness and that Grace
Castillo had recently lost her husband, making both victims
especially vulnerable to Issa’s crimes. The district court was
No. 20-2949                                                   9

entitled to rely on Issa’s stipulations, and Issa has waived any
challenge to the district court’s application of the enhance-
ment.
                                                     AFFIRMED